      Case 4:21-cv-00037 Document 1 Filed 01/15/21 Page 1 of 1 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

DWYLAN JOHNSON,                                  §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               § CIVIL ACTION NO. ______________
                                                 § JURY
CREST INFINITI, INC.,                            §
and DARIN PARTIN, individually,                  §
                                                 §
       Defendants.                               §

                           PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Dwylan Johnson files this Original Complaint against Defendants Crest Infiniti,

Inc., and Darin Partin, individually, alleging wrongful discharge and retaliation in violation of the

Family and Medical Leave Act, 29 U.S.C. § 2601, et seq (“FMLA”) and the Employee

Retirement Income Security Act, 29 U.S.C. §1101, et seq (“ERISA”). Plaintiff requests equitable

relief, damages, liquidated damages, interest, attorney’s fees, expert witness fees, and costs as a

result of Defendants’ unlawful acts.

I.     PARTIES AND SERVICE

       1.      Plaintiff Dwylan Johnson (“Plaintiff”) is a resident of Collin County, Texas.

       2.      Defendant Crest Infiniti, Inc. (“Crest”) is a domestic for-profit corporation

headquartered in Irving, Texas. Crest may be served via its registered agent, CT Corporation

System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201 or wherever it may be found.

       3.      Defendant Darin Partin (“Partin”) is an individual residing in Dallas. He may be

served at 8700 Saddlehorn Dr., Irving, Texas 75063.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 1
